Title: To Thomas Jefferson from George Clinton, 9 July 1807
From: Clinton, George
To: Jefferson, Thomas


                        
                            Sir
                     
                            City of New–York, July 9. 1807.
                        
                        At a time when the public mind is much agitated by the late daring outrage committed upon one of our
                            frigates, I regret the necessity I feel myself under to apprize you of a new insult offered by His Britannic Majestys
                            Ships of war in an attempt to bring to, the revenue cutter of the port of New York, on board of which I was a passenger
                            from the City of Washington to this place, while within the waters of the Chesapeake. For a particular detail of this
                            transaction I beg leave to refer you to the affidavits of the officers of the cutter which will be herewith transmitted to
                            you, and upon the truth of which the most implicit reliance may be placed. This statement perfectly accords with my
                            recollection of the occurrence, and with the memorandums made at the time. Accept assurances of my high respect,
                        
                            (signed) Geo. Clinton
                     
                        
                    